Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 27, 2019

The Court of Appeals hereby passes the following order:

A19A2196. PHILLIP CORNELIUS BURSE v. STATE OF GEORGIA.

      In this civil forfeiture action, after finding Phillip Cornelius Burse failed to file
an answer or claim within 30 days, the trial court entered a final order and disposition
forfeiting Burse’s property to the State of Georgia pursuant to OCGA §§ 16-13-49
and 9-16-11. Burse subsequently filed a motion to set aside and motion for new trial
under OCGA § 9-11-60 (d). The trial court entered an order denying Burse’s motion
to set aside, and Burse filed this direct appeal. We, however, lack jurisdiction.
      An appeal from an order denying a motion to set aside a judgment under
OCGA § 9-11-60 (d) must be made by application for discretionary review. OCGA
§ 5-6-35 (a) (8). “[C]ompliance with the discretionary appeals procedure is
jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).
Burse’s failure to file a discretionary application thus deprives this Court of
jurisdiction over this appeal, which is hereby DISMISSED.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/27/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.